                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA


     Victoria Sanford,                              )   Civil Action No. 5:18-cv-2886-KDW
                                                    )
                                       Plaintiff,   )
                                                    )
     vs.                                            )
                                                    )                    ORDER
     Andrew M. Saul, Commissioner of                )
     Social Security, 1                             )
                                                    )
                                   Defendant.

           This social security matter is before the court pursuant to 28 U.S.C. § 636(c) and Local

Civil Rule 83.VII.02 (D.S.C.) for final adjudication, with the consent of the parties, of Plaintiff’s

petition for judicial review. Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) to obtain

judicial review of a final decision the Commissioner of Social Security (“Commissioner”), denying

her claim for Disability Insurance Benefits (“DIB”) pursuant to the Social Security Act (“the Act”).

Having carefully considered the parties’ submissions and the applicable law, the court affirms the

Commissioner’s decision for the reasons discussed herein.

I.         Relevant Background

           A.     Procedural History

           On December 19, 2014, 2 Plaintiff filed an application for DIB alleging a disability onset

date of December 3, 2013. Tr. 194-95. Her claim was denied initially, Tr. 94, and upon

reconsideration, Tr. 115, and Plaintiff requested a hearing, Tr. 132-33. On March 30, 2017, a

hearing was held before an Administrative Law Judge (“ALJ”) and testimony was taken from



1
  Andrew M. Saul became Commissioner of Social Security in June 2019. Commissioner Saul is
hereby substituted for the former Acting Commissioner, Nancy A. Berryhill, as the named
defendant in this action. See 42 U.S.C. § 405(g), Fed. R. Civ. P. 25(d).
2
  Although the Application Summary is dated January 15, 2015, and refers to an application date
of December 23, 2014, Tr. 194, based on the Disability Determination and Transmittal, Plaintiff’s
protected filing date is December 19, 2014, Tr. 94.
Plaintiff, who was represented by counsel, and from a vocational expert (“VE”). Tr. 46-80. On

September 22, 2017, the ALJ issued an unfavorable decision finding Plaintiff was not disabled.

Tr. 22-40. Plaintiff requested review of the decision from the Appeals Council, Tr. 192-93, and

after granting Plaintiff’s request for additional time to submit materials, Tr. 10, the Appeals

Council denied review on September 5, 2018, making the ALJ’s decision the Commissioner’s final

decision for purposes of judicial review, Tr. 1-5. Plaintiff brought this action seeking judicial

review of the Commissioner’s decision in a Complaint filed October 25, 2018. ECF No. 1.

       B.      Plaintiff’s Background

       Born in May 1967, Plaintiff was 46 years old on her alleged onset date of December 3,

2013. Tr. 207. In her initial Disability Report-Adult form Plaintiff noted that she completed the

12th grade, did not attend special education classes, and had not completed any type of specialized

job training or vocational school. Tr. 211. She listed her past relevant work (“PRW”) as store

manager and beauty store sales. Id. Plaintiff indicated that she stopped working on December 3,

2013, because of her medical conditions, which she listed as: “obese, depression, anxiety, hearing

loss 80%, high blood pressure, water pills, blind without glasses, bad arthritis, [and] water on right

knee need knee replacement.” Tr. 210. Plaintiff indicated that she was 5’2” tall and weighed 336

pounds. Id.

       In a May 18, 2015 Disability Report-Appeal, Plaintiff indicated a change in her medical

condition and noted that she was going to a weight loss doctor. Tr. 229. She also noted that she

had obtained a “handicap tag.” Tr. 232. In a subsequent Disability Report-Appeal dated September

22, 2015, Plaintiff indicated a change in her medical condition that occurred in August 2015. Tr.

245. Plaintiff noted: “Right knee and right shoulder are getting worst [sic]. I can not have any more

injection I have to ambulate with a cane, I am falling more (out the shower and now I have handicap



                                                  2
bar in the shower and now I have a chair to sit in the shower) I am more depressed because I can

not do much of any anything.” Id. Regarding changes in her activities Plaintiff indicated that she

is “falling more.” Tr. 248.

       C.      Administrative Proceedings

       Plaintiff appeared with counsel in Augusta, Georgia for her administrative hearing on

March 30, 2017. Tr. 46. VE Robert Brabham, Jr. also appeared and testified. Id. In his opening

statement, Plaintiff’s counsel suggested that Plaintiff’s impairment of “profound hearing loss” may

meet a Listing and he also noted her “significant musculoskeletal issues, specifically with her

obesity affecting her knees and the right shoulder.” Tr. 50-51. Counsel also pointed the ALJ to the

place in the record (Exhibit 15F, page 4) where in June 2015 Plaintiff was prescribed a cane. Tr.

51.

               1. Plaintiff’s Testimony

       In response to questions from the ALJ Plaintiff stated that she lived with her husband and

father-in-law, was 5’2” tall, and weighed 315 pounds. Tr. 53. Plaintiff testified that she last worked

at Atlas Express as a full-time convenience store manager from 2010 through 2013. Tr. 53-54.

Plaintiff also stated that she worked part-time for CosmoProf as cashier and she stocked beauty

supplies. Tr. 54. Plaintiff testified that she stopped working at CosmoProf because she could not

stand due to leg pain. Id. The ALJ noted that Plaintiff was below substantial gainful activity

(“SGA”) in 2011. Tr. 55. Plaintiff confirmed that she worked for Howard Enterprises at Huntsman

Shell convenience store from 2003 to 2006 as a manager. Tr. 55-56. Plaintiff testified that she was

able to hire and fire employees, did scheduling, worked as a cashier, and stocked shelves. Tr. 56.

Plaintiff stated that in that job she lifted and carried at least 50 pounds at one time. Tr. 56-57.

Plaintiff testified that in 2001 she worked as an assistant manager at Speedway. She did not hire



                                                  3
or fire employees, but she did cashier work, stocked shelves, and lifted and carried 50 pounds. Tr.

57.

        Plaintiff stated that she was “adjusting” to using the cane and was able to walk around

using only one cane. Tr. 57. Plaintiff stated that she could walk about 30 feet and if she needed to

walk farther she would “sit down and take me a break.” Id. Plaintiff testified that she does not go

to the grocery store because it “hurts [her].” Tr. 58. Plaintiff stated that she did not have hearing

aids because she was told it would not help much, but she stated that she wore them when she was

younger. Id. Plaintiff testified that her hearing is getting worse. Id. The ALJ noted that Plaintiff

was wearing glasses and Plaintiff testified that her eyes “are getting worse” and her vision was a

“little bit fuzzy.” Tr. 58-59. Plaintiff stated that she only drives about twice a month to go to the

doctor. She testified that she does not drive more often because she cannot hear sirens or other

cars. Tr. 59. Plaintiff stated that she is able to do “a little bit” of dishes, vacuuming, and laundry,

and her husband does the rest. Tr. 59-60. Plaintiff stated that she is able to attend to her personal

hygiene, but her husband has to help her shave and get dressed because she cannot lift her right

arm. Tr. 60. Plaintiff testified that she cannot lift her right arm above shoulder level, but she is able

to lift her left arm. Tr. 60-61. Plaintiff testified that her right hand is “weak” and stated that she is

left-handed. Tr. 61. Plaintiff testified that she could sit in one place for 30 minutes before needing

to get up and move around and stretch because her back and legs hurt. Id. She stated that she could

stand for about 10 minutes before needing to sit down. Id. Plaintiff stated her anxiety was “so-so”

and testified that she took an anxiety pill before coming to the hearing because she was nervous.

Tr. 61-62. Plaintiff stated that with her anxiety and depression she has good days and bad days and

on bad days she cries a lot. Tr. 62. Plaintiff confirmed that in September 2016 she went to the

hospital because she had a “bad day” and attempted to hurt herself. Tr. 62-63. Plaintiff stated that



                                                   4
she has not had those kinds of feelings since then. Tr. 63. Plaintiff stated that doctors closed her

case because she was put on a lot of medication that caused her to sleep so much that she missed

therapy appointments. Id. Plaintiff testified that her doctor has given her a referral and she will

start seeing someone again. Id. Plaintiff stated that she was taking medications for her depression

and anxiety that are helping. Id.

       In response to questions from her attorney Plaintiff confirmed that she has pain in her knees

every day and her right knee is the worst. Tr. 63-64. Plaintiff stated that it “locks up” and she has

fallen. Tr. 64. Plaintiff testified that she has had knee problems a “long time” and it started when

she was working at the convenience stores. Id. Plaintiff stated that she has had problems with her

right shoulder for “about four or five years now.” Id. Plaintiff confirmed that she has been using

the cane since the nurse practitioner prescribed it and the cane helps her with balance. Id. When

asked how she was able to work with her hearing loss Plaintiff testified: “I survived. I just had to

do what I have to do.” Id. Plaintiff stated that she feels her hearing loss is getting worse and she

has discussed it with her doctor. Tr. 64-65. Plaintiff confirmed that doctors talked to her about

cochlear implants; however, Plaintiff stated that she did not know if she would like to have them

and did not know what they were. Tr. 65. Plaintiff stated that she uses the cane all the time. Id. She

testified that she experiences medication side effects of drowsiness, nausea, diarrhea, and

constipation. Id. She stated her migraine medication, depression medication (Effexor), her anxiety

medication, and pain medication (Norco) causes drowsiness. Tr. 65-66. Plaintiff stated that she is

drowsy every day when she takes her pain medication, and she takes it once every 12 hours. Tr.

66. Plaintiff testified that, other than pain medications, she also uses ice on her back, knees, and

shoulder, and she uses a heating pad on her knee and shoulder. Id. Plaintiff stated that the heat and




                                                  5
ice help and she uses them every day. Id. Plaintiff testified that she rests for about four hours every

day because her legs swell so she elevates them. Tr. 67.

       The ALJ resumed questioning and asked Plaintiff if she had any problems lifting her right

arm out straight or out in front. Tr. 67. Plaintiff stated she had no problems and demonstrated. The

ALJ noted that she was lifting her arm at “about hip level.” Id.

               2. VE’s Testimony

       The ALJ identified Plaintiff’s past work at Huntsman Shell and Speedway as Plaintiff’s

only PRW and asked the VE to describe those jobs in vocational terms. Tr. 69. The VE noted that

the jobs fell under the same title in the Dictionary of Occupational Titles (“DOT”) and the DOT

did not differentiate between manager and assistant manager positions. Id. The VE testified that

the position of retail manager is classified in the DOT as skilled work generally performed at the

light exertional level, with an SVP of 7, and DOT number 185.167-046. Id. The VE testified that

given Plaintiff’s testimony regarding her job duties, she sometimes performed work as a stock

clerk, which is classified as heavy exertional level work. Id. The VE confirmed that Plaintiff’s

work was a composite job and the stock clerk position was classified as semi-skilled, heavy, SVP

of 4, and DOT number 299.367-014. Tr. 69-70.

       The ALJ noted that Plaintiff was 49 years old with a high school or greater education. Tr.

70. The ALJ asked the VE to assume a hypothetical individual with the same age, education, and

PRW as Plaintiff with the following residual functional capacity (“RFC”):

               She can lift no more than 10 pounds at a time with occasional lifting and
       carrying articles, for example docket files, ledgers, or small tools. She can sit for
       six hours in an eight-hour shift. She could stand and/or walk for two hours in an
       eight-hour shift, provided that she can alternate to standing for up to 10 minutes
       after 30 minutes of sitting.
               She can occasionally reach overhead and all other directions on the right.
       Handling and fingering objects would be frequent on the right. She can occasionally
       climb ramps or stairs; never climb ladders, ropes, or scaffolds. She can occasionally


                                                  6
       balance, stoop, kneel, crouch, and crawl. She can have no work [that] requires far
       acuity and no work involving clear verbal skills, such as telephone use. She can
       have moderate exposure to noise. And her jobs would have to be limited to simple,
       routine tasks.

Id. The ALJ asked if an individual with those limitations could perform Plaintiff’s PRW as actually

performed or as customarily performed per the DOT. Tr. 70-71. The VE responded in the negative.

Tr. 71. The VE identified the following jobs the individual could perform with those limitations:

assembler, sedentary, unskilled, SVP of 2, DOT number 739.684-094, excess of 350,000 positions

nationally; machine tender, sedentary, unskilled, SVP of 2, DOT number 731.685-014, excess of

275,000 positions nationally; and bench hand or packer, sedentary, unskilled, SVP of 2, DOT

number 715.684-026, excess of 84,000 positions nationally. Id. The VE confirmed that his

testimony was in accordance with the DOT but noted that the DOT “does not specifically address

a sit-stand option, either way, and would also not break down those reaching restrictions for one

hand versus bilaterally.” Id. The VE stated that those portions of his testimony were based on his

over 18 years of experience in the field of rehabilitation counseling. Tr. 72.

       Plaintiff’s counsel asked the VE to define clear verbal skills. Tr. 72. The VE stated that he

interpreted that to be “jobs that would require communication as an essential job function - - talking

on a regular basis, dealing with customers, dealing with the public, as the judge said, using the

telephone on a regular basis.” Id. Counsel asked if a person who “does not have the ability to

understand or hear normal voices, normal commands, normal instructions” could do the jobs of

assembler, machine tender, and bench hand. Id. The VE testified that “[i]f someone is not able to

hear to the point that they cannot be trained to do those simple one- to two-step tasks, then,

certainly, that would be problematic in the work setting. But those aren’t going to be jobs that

require ongoing communication on a regular basis.” Id. Counsel asked how the jobs would be

affected if the person is unable to hear instructions or commands unless reading lips. Tr. 73. The


                                                  7
VE responded that beyond the training period or learning the tasks, he did not believe the effect

would be substantial. Id. The VE testified that the ability to hear would not be an essential function

and that those jobs did not require ongoing communication. Id. The VE noted that there would be

interaction with supervisors. Id. Plaintiff’s counsel asked if the jobs would allow for use of a cane

for standing and ambulation. Tr. 73-74. The VE testified that “if an individual needs a sit-stand

option and would need a cane when standing, at the sedentary level, you’re taking one whole hand

completely out of play. That would be substantial and eliminate those positions.” Tr. 74. Plaintiff’s

counsel asked how the ability to do the jobs would be affected if the person was off task due to

pain or medication side effects for 20 percent of the day. Id. The VE testified that was “excessive

in terms of normal, allowable off-task time or break time. It would not be consist[ent] with gainful

employment.” Id. Counsel asked how the jobs would be affected if the person “would miss three

or more days a month, due to psychological problems, mental impairments, [or] physical

problems.” Tr. 74. The VE stated that also would be considered excessive in terms of allowable

absenteeism and inconsistent with gainful employment at any skill or exertional level. Id.

       The ALJ resumed questioning of the VE and asked if there would be any jobs available if

he added to his first hypothetical that the person would need to use a handheld assistive device for

all ambulation, but not for standing. Tr. 74-75. The VE testified that would not have an impact on

the positions he identified in response to the first hypothetical. Tr. 75. There were no further

questions for the VE from either the ALJ or Plaintiff’s counsel. Id.

       In closing, Plaintiff’s counsel again cited to Plaintiff’s difficulty hearing but conceded he

was unable to interpret the audiograms. Tr. 75. Citing to Exhibit 5F at page 16, counsel noted that

x-rays showed severe arthritis in Plaintiff’s shoulder and he confirmed there were no x-rays of

Plaintiff’s knees. Tr. 75-76. However, counsel cited to an October 2013 exam (Exhibit 15F, page



                                                  8
6) that indicated Plaintiff was having difficulty ambulating, and there was “clicking, popping, and

the knees giving way.” Tr. 77. He also noted that Plaintiff had a knee injection. Id. The ALJ stated

that he did not doubt Plaintiff had knee problems and that, combined with her obesity, was the

reason his RFC assessment was at the sedentary level. Id. Counsel argued that Plaintiff would not

be able to be on her feet two hours a day, five days a week, but conceded that he had no objective

documentation or physician’s opinion to support that argument. Tr. 78.

 II.   Discussion

       A.      The Commissioner’s Findings

       In his September 22, 2017 decision, the ALJ made the following findings of fact and

conclusions of law:

               1.     The claimant last met the insured status requirements of the
               Social Security Act on March 31, 2015.

               2.      The claimant did not engage in substantial gainful activity
               during the period from her alleged onset date of December 3, 2013,
               through her date last insured of March 31, 2015 (20 CFR 404.1571
               et seq.).

               3.      Through the date last insured, the claimant had the following
               severe impairments: major joint dysfunction of the knees and right
               shoulder, obesity, loss of central visual acuity, hearing loss,
               depressive disorder, and anxiety disorder (20 CFR 404.1520(c)).

               4.     Through the date last insured, the claimant did not have an
               impairment or combination of impairments that met or medically
               equaled the severity of one of the listed impairments in 20 CFR Part
               404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and
               404.1526).

               5.      After careful consideration of the entire record, I find that,
               through the date last insured, the claimant had the residual
               functional capacity of: can lift no more than 10 pounds at a time;
               with occasional lifting or carrying articles, for example, docket files,
               ledgers, or small tools; can sit for six hours in an eight-hour shift;
               can stand and/or walk for two hours out of an eight-hour shift; with
               alternating to standing for up [to] 10 minutes after 30 minutes of


                                                  9
               sitting; can occasionally reach overhead and all other directions on
               the right; handling and fingering objects frequently on the right; can
               occasionally climb ramps and stairs; never climb ladders, ropes or
               scaffolds; occasionally balance, stoop, kneel, crouch and crawl; no
               work requiring far acuity; not work involving clear verbal skills such
               as telephone use; with moderate exposure to noise; and jobs limited
               to simple routine tasks.

               6.     Through the date last insured, the claimant was unable to
               perform any past relevant work (20 CFR 404.1565).

               7.      The claimant was born on May 17, 1967, and was 47 years
               old, which is defined as a younger individual age 45-49, on the date
               last insured (20 CFR 404.1563).

               8.    The claimant has at least a high school education and is able
               to communicate in English (20 CFR 404.1564).

               9.     Transferability of job skills is not material to the
               determination of disability because using the Medical-Vocational
               Rules as a framework supports a finding that the claimant is “not
               disabled,” whether or not the claimant has transferable job skills
               (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

               10.    Through the date last insured, considering the claimant’s
               age, education, work experience, and residual functional capacity,
               there were jobs that existed in significant numbers in the national
               economy that the claimant could have performed (20 CFR 404.1569
               and 404.1569(a)).

               11.    The claimant was not under a disability, as defined in the
               Social Security Act, at any time from December 3, 2013, the alleged
               onset date, through March 31, 2015, the date last insured (20 CFR
               404.1520(g)).

Tr. 27, 33, 35, 38-39.

       B.      Legal Framework

               1.        The Commissioner’s Determination-of-Disability Process

       The Act provides that disability benefits shall be available to those persons insured for

benefits, who are not of retirement age, who properly apply, and who are “under a disability,”

defined as:


                                                10
       inability to engage in any substantial gainful activity by reason of any medically
       determinable physical or mental impairment which can be expected to result in
       death or which has lasted or can be expected to last for a continuous period of not
       less than 12 months[.]

42 U.S.C. § 423(d)(1)(A).

       To facilitate a uniform and efficient processing of disability claims, regulations

promulgated under the Act have reduced the statutory definition of disability to a series of five

sequential questions. See, e.g., Heckler v. Campbell, 461 U.S. 458, 460 (1983) (discussing

considerations and noting “need for efficiency” in considering disability claims). An examiner

must consider the following: (1) whether the claimant is working; (2) whether the claimant has a

severe impairment; (3) whether that impairment meets or equals an impairment included in the

Listings; 3 (4) whether such impairment prevents claimant from performing PRW; and (5) whether

the impairment prevents the claimant from performing specific jobs that exist in significant

numbers in the national economy. See 20 C.F.R. § 404.1520. These considerations are sometimes

referred to as the “five steps” of the Commissioner’s disability analysis. If a decision regarding

disability may be made at any step, no further inquiry is necessary. 20 C.F.R. § 404.1520(a)(4)

(providing that if Commissioner can find claimant disabled or not disabled at a step, Commissioner

makes determination and does not go on to the next step).



3
  The Commissioner’s regulations include an extensive list of impairments (“the Listings” or
“Listed impairments”) the Agency considers disabling without the need to assess whether there
are any jobs a claimant could do. The Agency considers the listed impairments, found at 20 C.F.R.
Part 404, Subpart P, Appendix 1, severe enough to prevent all gainful activity. 20 C.F.R. §
404.1525. If the medical evidence shows a claimant meets or equals all criteria of any of the listed
impairments for at least one year, he will be found disabled without further assessment. 20 C.F.R.
§ 404.1520(a)(4)(iii). To meet or equal one of these Listings, the claimant must establish that his
impairments match several specific criteria or be “at least equal in severity and duration to [those]
criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see Bowen v.
Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on claimant to establish his impairment is
disabling at Step 3).


                                                 11
       A claimant is not disabled within the meaning of the Act if he can return to PRW as it is

customarily performed in the economy or as the claimant actually performed the work. See 20

C.F.R. Subpart P, § 404.1520(a), (b); Social Security Ruling (“SSR”) 82–62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of the Act. 42 U.S.C. §

423(d)(5).

       Once an individual has made a prima facie showing of disability by establishing the

inability to return to PRW, the burden shifts to the Commissioner to come forward with evidence

that claimant can perform alternative work and that such work exists in the regional economy. To

satisfy that burden, the Commissioner may obtain testimony from a VE demonstrating the

existence of jobs available in the national economy that claimant can perform despite the existence

of impairments that prevent the return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir.

2002). If the Commissioner satisfies that burden, the claimant must then establish that he is unable

to perform other work. Hall v. Harris, 658 F.2d 260, 264–65 (4th Cir. 1981); see generally Bowen,

482 U.S. at 146, n.5 (regarding burdens of proof).

               2.      The Court’s Standard of Review

       The Act permits a claimant to obtain judicial review of “any final decision of the

Commissioner made after a hearing to which he was a party.” 42 U.S.C. § 405(g). The scope of

that federal court review is narrowly tailored to determine whether the findings of the

Commissioner are supported by substantial evidence and whether the Commissioner applied the

proper legal standard in evaluating the claimant’s case. See id., Richardson v. Perales, 402 U.S.

389, 390 (1971); Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002) (citing Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990)).




                                                12
       The court’s function is not to “try these cases de novo or resolve mere conflicts in the

evidence.” Vitek v. Finch, 428 F.2d 1157, 1157-58 (4th Cir. 1971); see Pyles v. Bowen, 849 F.2d

846, 848 (4th Cir. 1988) (citing Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather,

the court must uphold the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson, 402 U.S. at 390, 401; Johnson v. Barnhart, 434 F.3d 650,

653 (4th Cir. 2005). Thus, the court must carefully scrutinize the entire record to assure there is a

sound foundation for the Commissioner’s findings, and that his conclusion is rational. See Vitek,

428 F.2d at 1157-58; see also Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). If there is

substantial evidence to support the decision of the Commissioner, that decision must be affirmed

“even should the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773, 775

(4th Cir. 1972).

       C. Analysis

       Plaintiff alleges the ALJ committed reversible error (1) by failing to consider the side

effects of her medications, (2) by not including all of her limitations in the RFC, (3) by failing to

properly account for her bilateral hearing loss in formulating her RFC, and (4) by failing to

properly and adequately evaluate her mental impairments and limitations. Pl.’s Br. 3, ECF No. 16.

               1. Consideration of Medication Side Effects

       Plaintiff argues that nowhere in his decision does the ALJ “consider, mention or evaluate

the Plaintiff’s medications and . . . the complete effect those medications have on her.” Pl.’s Br.

12 (emphasis in original). Plaintiff noted her testimony that she has medication side effects that

include drowsiness, nausea, diarrhea, and constipation and argues the ALJ did not follow the

regulations regarding the need to consider this evidence when making his RFC assessment. Id. at



                                                 13
12-13. The Commissioner asserts that the “ALJ considered Plaintiff’s testimony about side effects,

but it was Plaintiff’s burden to demonstrate that her medication side effects significantly limited

her ability to perform basic work activities [and] [s]he did not meet that burden.” Def.’s Br. 7, ECF

No. 17.

          Social Security Ruling 16-3p 4 provides guidance on the evaluation of a claimant’s

symptoms in a disability case. The Ruling notes that “[i]n addition to using all of the evidence to

evaluate the intensity, persistence, and limiting effects of an individual’s symptoms” the ALJ

should also consider factors set forth in the regulations, including the “type, dosage, effectiveness,

and side effects of any medication an individual takes or has taken to alleviate pain or other

symptoms[.]” 2016 WL 1119029 at *7 (citing 20 C.F.R. § 404.1529(c)(3)). The court notes,

though, that ALJs are not required to specifically discuss and analyze every piece of evidence in

the case in their narrative opinions so long as it is possible for the reviewing court to realize that

all relevant evidence was considered, though not written about, in reaching the ultimate decision.

Phillips v. Barnhart, 91 F. App’x 775, 780 n.7 (3d Cir. 2004) (“[T]he ALJ’s mere failure to cite

specific evidence does not establish that the ALJ failed to consider it.”); Black v. Apfel, 143 F.3d

383, 386 (8th Cir. 1998) (“Although required to develop the record fully and fairly, an ALJ is not

required to discuss every piece of evidence submitted.”); Dyer v. Barnhart, 395 F.3d 1206, 1211

(11th Cir. 2005) (finding that “there is no rigid requirement that the ALJ specifically refer to every

piece of evidence in his decision, so long as the ALJ’s decision . . . is not a broad rejection”



4
  SSR 16-3p superseded SSR 96-7p on March 16, 2016. In a subsequent revisionary notice, the
SSA clarified that “adjudicators will apply SSR 16-3p when we make determinations and decisions
on or after March 28, 2016. When a Federal court reviews our final decision in a claim, we also
explain that we expect the court to review the final decision using the rules that were in effect at
the time we issued the decision under review.” SSR 16-3p, 2017 WL 5180304 at *1. Because the
ALJ rendered his decision in this case on September 22, 2017, SSR 16-3p is the applicable Ruling.


                                                 14
insufficient to enable the reviewing court to conclude that the ALJ considered the claimant’s

medical condition as a whole).

       In support of his RFC assessment the ALJ stated that he “considered all symptoms and the

extent to which these symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence, based on the requirements of 20 CFR 404.1529 and SSR 16-

3p.” Tr. 35-36. The ALJ discussed Plaintiff’s testimony from the administrative hearing noting the

“claimant stated she has medications side-effects of drowsiness, nausea, diarrhea, and constipation.

The claimant stated she gets drowsy when she takes her pain medications, and that she takes them

every 12 hours.” Tr. 37. The ALJ determined that a “review of the record shows that the claimant’s

medications have been generally effective in treating her conditions but not necessarily eliminating

all symptoms. Treatment notes do not show any significant reported medication side-effects.” Id.

       As noted above, an ALJ is not required to specifically discuss every piece of evidence in

the record. With regard to side effects from medication, Plaintiff references her testimony at the

administrative hearing; but she does not point to any notations in her medical records that indicate

she was experiencing medication side effects. In her Reply Brief Plaintiff argues that “the ALJ

never mentions any particular medications required by the Plaintiff.” Pl.’s Reply 3, ECF No. 18.

This is an incorrect statement. In his decision the ALJ stated:

       The claimant has reported taking various medications at times of Estradiol,
       Phentermine, Lasix/Furosemide as a diuretic, Prozac, Vistaril, diclofenac sodium
       for arthritis, Maxzide, atenolol for high blood pressure, Pepcid/Famotidine for acid
       reflux, Topiramate for mood disorders, Hydrochlorothiazide as a diuretic,
       Venlafaxine for anxiety, Hydroxyzine for anxiety, Norco for pain, Potassium, and
       Prazosin for high blood pressure (Exhibits 12E, 15E, 16E and 17E).

Tr. 37. Not only did the ALJ discuss Plaintiff’s medications and their reported side effects, the

ALJ also discussed Plaintiff’s daily activities. This is another factor to be considered in evaluating

the effects of an individual’s symptoms. SSR 16-3p, 2016 WL 1119029 at *7 (citing 20 C.F.R. §


                                                 15
404.1529(c)(3)). The ALJ noted Plaintiff’s hearing testimony where she “reported doing a little

bit of dishes, vacuuming, and laundry. With getting dressed and bathing, the claimant reported

[her] husband helps her shave and getting dressed because she can’t lift her right arm.” Tr. 37.

Earlier in his decision the ALJ discussed information from Plaintiff’s consultative examination in

April 2015, less than two weeks after her date last insured of March 31, 2015. Tr. 29. The ALJ

noted at that examination “claimant reported being able to dress and feed herself. The claimant

reported other activities of daily living including driving for up to two hours without significant

discomfort, and performing most household chores including sweeping, mopping, vacuuming, and

cooking. The claimant reported occasionally shopping.” Id.

       The court finds that the ALJ acknowledged Plaintiff’s hearing testimony and properly

considered the evidence of record—including her medications and medication side effects—and

dismisses this allegation of error.

               2. The ALJ’s RFC Determination

       An RFC assessment is a determination of an individual’s ability to perform sustained work-

related activities on a regular and continuing basis. SSR 96-8p, 1996 WL 374184 at *1. “RFC is

not the least an individual can do despite his or her limitations or restrictions, but the most. Id.

(emphasis in original). At the administrative hearing level, the ALJ is responsible for assessing a

claimant’s RFC. 20 C.F.R. § 404.1546(c). An ALJ’s RFC assessment should be based on all

relevant evidence and will consider the claimant’s ability to meet the physical, mental, sensory,

and other requirements of work. 20 C.F.R. § 404.1545(a)(3) and (4).




                                                16
         Here, the ALJ determined that Plaintiff had the residual functional capacity to perform

sedentary work 5 with additional limitations. Tr. 35, 39. The limitations included:

         Alternating to standing for up [to] 10 minutes after 30 minutes of sitting; can
         occasionally reach overhead and all other directions on the right; handling and
         fingering objects frequently on the right; can occasionally climb ramps and stairs;
         never climb ladders, ropes or scaffolds; occasionally balance, stoop, kneel, crouch
         and crawl; no work requiring far acuity; no work involving clear verbal skills such
         as telephone use; with moderate exposure to noise; and jobs limited to simple
         routine tasks.

Tr. 35. The ALJ stated that in making this finding he “considered all symptoms and the extent to

which these symptoms can reasonably be accepted as consistent with the objective medical

evidence and other evidence, based on the requirements of 20 CFR 404.1529 and SSR 16-3p.” Tr.

35-36. The ALJ noted that he also considered the opinion evidence in accordance with 20 CFR

404.1527. Tr. 36. The ALJ discussed Plaintiff’s testimony describing her impairments and

activities, her medications, and findings of fact made by the State agency medical and

psychological consultants. The ALJ concluded that “when considering the objective medical

evidence, including limited abnormal clinical findings and diagnostic testing, the claimant was


5
    SSR 96-9p defines sedentary work as follows:

         The ability to perform the full range of sedentary work requires the ability to lift no
         more than 10 pounds at a time and occasionally to lift or carry articles like docket
         files, ledgers, and small tools. Although a sedentary job is defined as one that
         involves sitting, a certain amount of walking and standing is often necessary in
         carrying out job duties. Jobs are sedentary if walking and standing are required
         occasionally and other sedentary criteria are met. “Occasionally” means occurring
         from very little up to one-third of the time, and would generally total no more than
         about 2 hours of an 8-hour workday. Sitting would generally total about 6 hours of
         an 8-hour workday. Unskilled sedentary work also involves other activities,
         classified as “nonexertional,” such as capacities for seeing, manipulation, and
         understanding, remembering, and carrying out simple instructions.

SSR 96-9p, 1996 WL 374185 at *3 (July 2, 1996).




                                                   17
able to perform a variety of work from her alleged onset date through her date last insured.” Tr.

37-38.

         Plaintiff contends that in formulating his RFC assessment the ALJ failed to consider her

required use of a cane; the limitations in her ability to use her dominant right shoulder, hand, and

arm; and her bilateral hearing loss. Pl.’s Br. 15-21. The Commissioner argues that the ALJ

appropriately considered these limitations. Def.’s Br. 7-11.

                        a. Plaintiff’s Use of a Cane

         Plaintiff asserts that on April 29, 2015, her treating physician prescribed her a cane for pain

and limited mobility, but actually wrote the prescription on June 29, 2015. Pl.’s Br. 15. Plaintiff

notes that “[a]t that time, she suffered from documented bilateral knee impairments, chronic knee

pain, generalized pain and obesity.” Id. at 15-16. Plaintiff argues that despite the fact that the cane

was not prescribed until June 2015, her need for a cane existed prior to that time; and, despite the

lack of imaging of her knees, “the record is replete with documentation of chronic bilateral knee

pain with evidence of her knees clicking and popping and giving way.” Id. at 16. Plaintiff also

asserts “[m]ost importantly, [her] weight is consistently in excess of 300 pounds.” Id.

                                (1) Medical Records

         As part of a Disability Determination Exam, on April 11, 2015, Dr. Michael Kanwisher of

Med Plus SC completed an Internal Medicine Examination of Plaintiff to address her allegations

of 80% bilateral hearing loss, vision problems, obesity and hypertension, and right knee and right

shoulder pain. Tr. 439-43. Regarding her walking, after examination Dr. Kanwisher noted that

Plaintiff had “no abnormalities of gait, somewhat slow ambulation, but no significant notable limp,

minimal trouble getting on and off exam table, and up and out of chair.” Tr. 441. Specifically, with




                                                   18
regard to her extremities he noted: “Gait is slow, but no obvious limp, no assistive device used for

ambulation.” Tr. 442. His impression in conclusion was:

       Regarding knee pain, the patient does have suspected arthritic degeneration in her
       right knee. The patient has diminished range of motion and significant discomfort
       with manipulation. As a result of her significant knee discomfort, I do think this
       would be problematic for anything requiring prolonged standing, walking, or
       lifting.

Tr. 443.

       Based on medical records received from Rural Health Services of Aiken, Plaintiff was

examined on April 29, 2015 by Family Nurse Practitioner (“FNP”) Samantha Parkinson. Tr. 461.

Plaintiff was being seen for medication refills and “to get disabled placard applications filled out.

[Patient] states she has fallen 3 times in the past month.” Id. FNP Parkinson assessed Plaintiff

with morbid obesity, knee joint pain, and generalized pain. Tr. 462. Her plan included giving

Plaintiff a handicap placard “for 12 months due to orthopedic issues, pain and limited mobility

without assistive aids.” Id. On June 29, 2015, FNP Parkinson prescribed a “walking cane” based

on the diagnosis of “weak/painful knees.” Tr. 461.

       On July 20, 2015, Dr. Mark Taylor completed an Obesity Questionnaire about Plaintiff.

Tr. 457. He noted that Plaintiff was 5’2” tall, weighed 327 pounds, and had bilateral knee pain. In

response to a question that asked if the patient’s obesity significantly affected her ability to walk

and stand, Dr. Taylor responded: “Yes. Uses cane to alleviate pain.” Id.

                               (2) ALJ’s Consideration of Relevant Evidence

       In his discussion of Plaintiff’s severe impairments, the ALJ noted that “[a]t all times during

the period in question, the claimant has been obese” and found it “reasonable to conclude that the

claimant has related work restrictions at this level of obesity.” Tr. 28. The ALJ stated that he

considered Plaintiff’s obesity in determining her RFC. Id. Regarding Plaintiff’s musculoskeletal



                                                 19
complaints the ALJ noted that treatment for those complaints “has been conservative and limited

to routine office visits with her primary care providers, and medications and injections during the

period in question. Physical exams have also been normal or nearly normal during this time as

well. Rather than advise the claimant to limit her activities, the claimant has been counseled about

weight loss and appropriate exercise (Exhibits 7F and 15F).” Tr. 29. The ALJ cited to Dr.

Kanwisher’s April 2015 consultative exam and noted that the doctor reported Plaintiff did not use

an assistive device. Id. Specifically discussing the use of a cane, the ALJ stated:

       In June 2015, three months after the claimant’s date last insured, she was prescribed
       a walking cane due to weak/painful knees (Exhibit 15F, page 4). In July 2015,
       nearly four months after the claimant’s date last insured, Dr. Taylor completed an
       Obesity Questionnaire . . . . Dr. Taylor indicated the claimant’s obesity significantly
       affects her ability to walk and stand, and that she uses a cane to alleviate pain
       (Exhibit 14F).

       I have given partial weight to Dr. Taylor’s questionnaire concerning the claimant’s
       use of a cane. Although the claimant was prescribed a cane in June 2015, it was
       prescribed three months after her date last insured. Treatment notes during the
       period in question do not show any significant difficulties with ambulation,
       strength, or balance. Treatment records do not show the need for an assistive device,
       or that the claimant used an assistive device, through her date last insured. In fact,
       at the April 2015 consultative examination, which was completed less than two
       weeks after the claimant’s date last insured, she had slow ambulation, but no gait
       abnormalities, and she did not use an assistive device. The claimant was able to
       walk on her heels, toes, and perform heel-to-toe; and she had normal motor strength
       of 5/5 in all four extremities.

Tr. 30. The ALJ stated that he accounted for Plaintiff’s knee conditions and obesity in the RFC.

Id.

                               (3) Discussion

       SSR 96–9p explains the SSA’s policies regarding the capability of a claimant to do other

work when, as here, the claimant has an RFC for less than the full range of sedentary work.

Regarding exertional limitations, the Ruling provides:




                                                 20
       To find that a hand-held assistive device is medically required, there must be
       medical documentation establishing the need for a hand-held assistive device to aid
       in walking or standing, and describing the circumstances for which it is needed (i.e.,
       whether all the time, periodically, or only in certain situations; distance and terrain;
       and any other relevant information). The adjudicator must always consider the
       particular facts of a case. For example, if a medically required hand-held assistive
       device is needed only for prolonged ambulation, walking on uneven terrain, or
       ascending or descending slopes, the unskilled sedentary occupational base will not
       ordinarily be significantly eroded.

       Since most unskilled sedentary work requires only occasional lifting and carrying
       of light objects such as ledgers and files and a maximum lifting capacity for only
       10 pounds, an individual who uses a medically required hand-held assistive device
       in one hand may still have the ability to perform the minimal lifting and carrying
       requirements of many sedentary unskilled occupations with the other hand.7 For
       example, an individual who must use a hand-held assistive device to aid in walking
       or standing because of an impairment that affects one lower extremity (e.g., an
       unstable knee), or to reduce pain when walking, who is limited to sedentary work
       because of the impairment affecting the lower extremity, and who has no other
       functional limitations or restrictions may still have the ability to make an
       adjustment to sedentary work that exists in significant numbers. On the other hand,
       the occupational base for an individual who must use such a device for balance
       because of significant involvement of both lower extremities (e.g., because of a
       neurological impairment) may be significantly eroded.

       In these situations, too, it may be especially useful to consult a vocational resource
       in order to make a judgment regarding the individual’s ability to make an
       adjustment to other work.
               7
                Bilateral manual dexterity is needed when sitting but is not generally
       necessary when performing the standing and walking requirements of sedentary
       work.

1996 WL 374185, at *7.

       It is the claimant’s burden to prove evidence of disability. Hall v. Harris, 658 F.2d at 264-

65. Plaintiff argues that the ALJ’s finding that her cane was not prescribed until after her date last

insured is not impactful because her need for a cane existed prior to the prescription. Pl.’s Br. 16.

Plaintiff cites to Parker v. Astrue, 597 F.3d 920 (7th Cir. 2010) to support the argument that a

prescription for a cane is not required. Id. In Parker, the court reflected on the fact that the ALJ

“thought it suspicious that the plaintiff uses a cane, when no physician had prescribed a cane. A


                                                 21
cane does not require a prescription; it had been suggested to the plaintiff by an occupational

therapist.” Parker v. Astrue, 597 F.3d at 922. However, “[g]iven the fact-specific nature of the

ALJ’s inquiry, neither a prescription for a cane, nor the lack thereof, necessarily determines

whether the claimant medically requires an assistive device.” Helms v. Berryhill, No.

3:16CV189(MHL), 2017 WL 3038154, at *8 (E.D. Va. June 30, 2017), report and

recommendation adopted, No. 3:16CV189 (MHL), 2017 WL 3032216 (E.D. Va. July 17, 2017);

see also Spaulding v. Astrue, 379 F. App’x 776, 780 (10th Cir. 2010) (“The legal issue does not

turn on whether a cane was ‘prescribed’ . . . but whether a cane was ‘medically required.’”).

       In her Reply, Plaintiff cites to the first prong in SSR 96-9p for finding that a hand-held

assistive device is medically required—the need for medical documentation establishing the

need—and asserts she has met that requirement. Pl.’s Reply at 5. However, Plaintiff fails to discuss

the second prong—documentation providing a description of the circumstances for which the

device is needed. Plaintiff provides no documentation of the necessity of a cane during the relevant

period, or under what circumstances she would have to use it. “Though the record does indeed

indicate that Plaintiff uses a cane . . . nothing indicates that it is ‘required’ within the meaning of

the Social Security Rulings or relevant decisions. As such, the ALJ was not required to make any

particular assessments regarding Plaintiff’s use of a cane in formulating the RFC.” Joines v.

Colvin, No. 3:14-CV-00396-MOC, 2015 WL 1249579, at *6 (W.D.N.C. Mar. 18, 2015) (internal

citations omitted). “Plaintiff fails to cite any law requiring an ALJ to consider the impact of a

device that a Plaintiff is not medically required to use. Because there is no evidence showing that

the cane is medically required or law requiring an ALJ to consider the impact of a non-required

device, the ALJ did not err” in failing to discuss the medical necessity of a cane or include any

cane-related limitation in his RFC assessment. Timmons v. Colvin, No. 3:12CV609, 2013 WL



                                                  22
4775131, at *8–9 (W.D.N.C. Sept. 5, 2013). Based on the record the ALJ could have properly

concluded that the use of an assistive device was not medically required during the relevant period

and would not impact his RFC determination.

                       b. Limitations in Use of Right Shoulder, Hand, and Arm

       Plaintiff contends that “the ALJ did not take into consideration the limitations in the

Plaintiff’s ability to utilize her dominant right shoulder, hand and arm. She suffers from a well-

documented right shoulder impairment which affects her ability to use her right hand/arm in

reaching even to shoulder level or above, as well as handling and fingering.” Pl.’s Br. 16-17. The

Commissioner argues that the ALJ’s RFC findings regarding lifting, reaching, handling, and

fingering are supported by Plaintiff’s testimony and her self-reporting regarding her abilities.

Def.’s Br. 9.

                               (1) Medical Records

       Medical records received from Rural Health Services indicate Plaintiff was seen on

December 20, 2010 6 for various complaints including right shoulder pain. Tr. 493. Plaintiff

reported the shoulder pain was “of 3-4 years duration” and she had “been told that it was due to

rotator cuff and had received a cortisone shot with short term relief.” Tr. 494. An x-ray of

Plaintiff’s shoulder was completed on January 20, 2011, and Plaintiff stated that “her right

shoulder is a little better.” Tr. 492. The notes indicate that on examination Plaintiff was “only able

to raise the arm to horizontal position.” Tr. 493. She was given a prescription for Motrin for daily

use and Lorcet to take as needed. Id. Plaintiff returned on June 27, 2011 stating that her right

shoulder was hurting and “stiffening up on her.” Tr. 487. Physical examination found abnormal


6
 Records pre-dating Plaintiff’s disability alleged onset date of December 3, 2013 are discussed
herein to provide background information and context. The court notes that Plaintiff did not stop
working until her alleged onset date. Tr. 210.


                                                 23
motion in the right shoulder and noted that Plaintiff was “unable to raise the right arm to horizontal

and pain was elicited in the shoulder by motion.” Tr. 488. Plaintiff was prescribed Sterapred DS

for six days and Lorcet Plus for the “next couple of day[s].” Id. It was recommended that she “give

the pushing, pulling, and lifting a break until this flare up resolves.” Id. Plaintiff returned on August

16, 2011, complaining of exorbitant right shoulder pain that limited her use of that arm and

shoulder. Tr. 485. Plaintiff was given an injection in her shoulder joint and “had much improved

[range of motion (“ROM”)], passively, and less pain thereafter.” Tr. 487. Plaintiff was instructed

“to use the shoulder and put it through ROM maneuvers to keep it from adhesing.” Id.

        On July 19, 2012, Plaintiff reported “pain/popping in her right shoulder.” Tr. 475. Her right

shoulder was examined and there was tenderness on palpation. Tr. 477. She was assessed with

“likely tendinitis.” Id. On November 16, 2012, Plaintiff reported “some right shoulder tenderness

that is relieved with a certain exercise in the gym.” Tr. 473.

        On March 15, 2013, Plaintiff was seen in the emergency department of Aiken Regional

Medical Center complaining of right shoulder pain after falling out of the bathtub. Tr. 382. Plaintiff

was assessed with diffuse tenderness in the right shoulder, mild tenderness in the right elbow, and

full ROM in her wrist and hand with no pain. Tr. 383. Findings from the shoulder x-ray indicate

“severe degenerative changes in the glenohumeral joint. Cortical irregularity is seen at the humeral

head, likely due to degenerative changes. No definite displaced fracture is seen.” Tr. 385. However,

the emergency department physician record indicates Plaintiff was diagnosed with a “closed

fracture of the humerus” and a sling and prescription of Norco was ordered. Tr. 384. Plaintiff was

discharged to home in stable condition. Id.

        In his April 2015 consultative examination, Dr. Kanwisher noted on examination that

Plaintiff’s grip strength was “4+/5 on the right and 5/5 on the left suspected secondary to



                                                   24
discomfort in the right upper extremity.” Tr. 442. He noted decreased ranges of motion in the right

shoulder compared to the left shoulder and stated that Plaintiff “does appear to have some degree

of possibly frozen shoulder or AC impingement.” Id. In his concluding impression Dr. Kanwisher

stated:

          Right shoulder pain appears to be possibly AC impingement, although I failed
          injection treatment of this and also behind the differential is frozen shoulder,
          especially with impingement very poor external rotation ability. This should
          eventually improve, but this is a very slow process. This also could be arthritic and
          would recommend imaging of the shoulder to further work up of this.

Tr. 443.

                                 (2) ALJ’s Consideration of the Relevant Evidence

          The ALJ considered the limitations related to Plaintiff’s right shoulder in his Decision. In

his discussion of Plaintiff’s impairments, the ALJ discussed the records outlined above. Tr. 29. In

formulating his RFC assessment, the ALJ stated the following:

          Due to major joint dysfunction of the right shoulder, I find that the claimant had the
          ability to lift no more than 10 pounds at a time; with occasional lifting or carrying
          articles (as described above) 7; can occasionally reach overhead and all other
          directions on the right; and can handle and finger objects frequently on the right.

Tr. 35. The ALJ also cited to Plaintiff’s hearing testimony where she stated that her husband has

to help her shave and with getting dressed because she cannot lift her right arm, and that she

reported her right hand is weak. Tr. 37.

                                 (3) Discussion

          Plaintiff asserts that the “objective evidence supports the limitations in reaching and using

her right arm and hand as testified to by the Plaintiff” and that all of the jobs identified by the VE

“require reaching and handling beyond the abilities of the Plaintiff.” Pl.’s Br. 17. The


7
 The ALJ is referring to his RCF assessment that provided the examples of “docket files, ledgers,
or small tools” as articles Plaintiff could lift and carry. Tr. 35.


                                                   25
Commissioner argues that the ALJ’s RFC finding “is supported by Plaintiff’s testimony that she

had no difficulty using her right arm to reach straight out in front of her (Tr. 67). Plaintiff reported

no problems using her left arm (Tr. 61).” Def.’s Br. 9.

         SSR 96-9p defines a nonexertional limitation as “an impairment-caused limitation

affecting such capacities as mental abilities, vision, hearing, speech, climbing, balancing, stooping,

kneeling, crouching, crawling, reaching, handling, fingering, and feeling.” 1996 WL 374185 at *5

(emphasis in original). Regarding manipulative limitations, the Ruling provides the following:

         Most unskilled sedentary jobs require good use of both hands and the fingers; i.e.,
         bilateral manual dexterity. Fine movements of small objects require use of the
         fingers; e.g., to pick or pinch. Most unskilled sedentary jobs require good use of the
         hands and fingers for repetitive hand-finger actions.

         Any significant manipulative limitation of an individual’s ability to handle and
         work with small objects with both hands will result in a significant erosion of the
         unskilled sedentary occupational base. . . . When the limitation is less significant,
         especially if the limitation is in the non-dominant hand, it may be useful to consult
         a vocational resource.

Id. at *8 (first emphasis in original; second emphasis added). SSR 85-15 clarifies how the

regulations and the Medical-Vocational Rules provide a framework for decisions when a claimant

has only nonexertional limitations. 1985 WL 56857 at *1. The ruling notes that “[s]ignificant

limitations of reaching or handling, therefore, may eliminate a large number of occupations a

person could otherwise do. Varying degrees of limitations would have different effects, and the

assistance of a [vocational expert] may be needed to determine the effects of the limitations.” Id.

at *7.

         Here, Plaintiff testified that she is left-handed and had no problems with her left arm. Tr.

61. Therefore, the issues with her right shoulder and arm are in her non-dominant extremity.

Plaintiff stated that she could not lift her right arm over shoulder level, but she had no problems

lifting it straight out in front of her. Tr. 60-61, 67. The ALJ consulted a VE to assist him in


                                                  26
formulating his RFC. At the administrative hearing, the ALJ posed a hypothetical to the VE asking

about the availability of jobs if an individual with the same vocational background as Plaintiff

could, in addition to other limitations, “occasionally reach overhead and all other directions on the

right. Handling and fingering objects would be frequent on the right.” Tr. 70. The VE testified that

although the individual would be unable to perform Plaintiff’s past work, there would be jobs

available and the VE identified three exemplar positions of assembler, machine tender, and bench

hand or packer. Tr. 71. The VE noted that the DOT does not “break down those reaching

restrictions for one hand versus bilaterally” and stated that portion of his testimony was based on

his experience in the field of rehabilitation counseling. Tr. 71-72 (emphasis added). Plaintiff’s

counsel did not ask the VE any questions regarding reaching. See Tr. 72-80.

       As Plaintiff argues, the jobs identified by the VE indicate that reaching is required either

frequently (see assembler position, DOT 739.684-094, at 1991 WL 680137; machine tender

position, DOT 731.685-014 at 1991 WL 679811 ) or constantly (see bench hand position, DOT

715.684-026, 1991 WL 679344). Thus, there is an apparent conflict between the DOT and the

VE’s testimony regarding available jobs with the limitations of occasional reaching with the

Plaintiff’s non-dominant arm.

       Pursuant to SSR 00–4p, an ALJ has a duty to elicit an explanation from the VE as to any

“apparent unresolved conflict” between the VE’s testimony and the DOT:

       Occupational evidence provided by a VE . . . generally should be consistent with
       the occupational information supplied by the DOT. When there is an apparent
       unresolved conflict between VE . . . evidence and the DOT, the [ALJ] must elicit a
       reasonable explanation for the conflict before relying on the VE . . . evidence to
       support a determination or decision about whether the claimant is disabled. At the
       hearings level, as part of the [ALJ’s] duty to fully develop the record, the [ALJ]
       will inquire, on the record, as to whether or not there is such consistency.

SSR 00–4p, 2000 WL 1898704, at *2.



                                                 27
       Here, this conflict was resolved with the VE’s testimony that although the DOT does not

address the issue regarding unilateral reaching restrictions, his finding was based on his

professional experience. At Step Five in his Decision the ALJ stated that Plaintiff’s ability to

perform the full range of sedentary work was impeded by additional limitations. The ALJ relied

on the VE to determine what jobs would be available:

       To determine the extent to which these limitations erode the unskilled
       sedentary occupational base, through the date last insured, I asked the
       vocational expert whether jobs existed in the national economy for an
       individual with the claimant's age, education, work experience, and residual
       functional capacity. The vocational expert testified that given all of these
       factors the individual would have been able to perform the requirements of
       representative occupations such as assembler (DOT# 739.684-094), that is
       sedentary and unskilled with a SVP of 2, of which there are 350,000 jobs in the
       national economy; machine tender (DOT# 731.685-014), that is sedentary and
       unskilled with a SVP of 2, of which there are 275,000 jobs in the national
       economy; and bench hand (DOT# 715.684-026), that is sedentary and unskilled
       with a SVP of 2, of which there are 84,000 jobs in the national economy.

Tr. 39. The ALJ then considered whether the VE’s testimony was consistent with the information

contained in the DOT and determined:

       While the [DOT] does not specifically address all of the limitations in the
       claimant’s residual functional capacity, the testimony of the vocational expert,
       which is based on his knowledge and personal observations, expands the
       description provided in the [DOT]. Thus, I find that the testimony is not inconsistent
       with the [DOT].

Tr. 39. As discussed above, the VE’s testimony reflects that he considered the ALJ’s reaching

limitations, he acknowledged that the DOT did not differentiate between unilateral and bilateral

reaching as it related to those limitations, and he was relying on his own professional experience

to opine that an individual restricted to occasional reaching on the right could perform the three

jobs he identified. Accordingly, Plaintiff’s allegation of error fails. Allen v. Berryhill, No.




                                                28
1:17CV277, 2018 WL 2025666, at *6 (M.D.N.C. May 1, 2018) (finding ALJ complied with SSR

00-4p by “eliciting a reasonable explanation from the VE for the apparent conflict in question”).

                       c. Bilateral Hearing Loss

       Plaintiff asserts that the ALJ erred by failing to properly account for her bilateral hearing

loss in formulating the RFC assessment. Pl.’s Br. 19. The Commissioner contends that the ALJ

appropriately considered Plaintiff’s bilateral hearing loss. Def.’s Br. 10.

                               (1) Medical Records

       On March 20, 2007, audiologist, Dr. Mark B. Little of Hearing Associates of South

Carolina conducted an Audiologic Evaluation of Plaintiff upon referral from Vocational

Rehabilitation Services. Tr. 315. Plaintiff told Dr. Little that she was born with bilateral hearing

loss and while she used hearing aids as a child, she has not used them for over 30 years. Id. Dr.

Little provided a Professional Certification Form indicating that he certified Plaintiff with the

permanent disability of “Hard of Hearing.” Tr. 314. Dr. Little noted: “Profound hearing loss in

mid to high pitches with very poor speech discrimination even with amplification; would

significantly benefit from captioned phone (try first, but may even need TTY later) & alerting

devices.” Id. Dr. Little provided a Hearing Disability Report recommending programmable digital

behind-the-ear hearing aids. Tr. 313. He also noted that “even with the hearing aids, hearing will

be difficult so jobs requiring good hearing (receptionist, waitress, use of phone) would be difficult.

Also, any job in hazardous noise levels should be closely monitored to ensure she has properly

fitted hearing protection.” Id. Dr. Little wrote a letter to Vocational Rehabilitation Services

requesting the hearing aids and asking for authorization to procure the hearing aids and earmolds.

Tr. 312.




                                                 29
        On March 26, 2015 Dr. Rocco D. Cassone evaluated Plaintiff for decreased hearing. Tr.

430. As part of Plaintiff’s history, he noted that Plaintiff “has worn hearing aids in the past and

would probably benefit from considering amplification. She does read lips well.” Id. He noted that

Plaintiff was sent for an audiogram and it showed a profound hearing loss. Dr. Cassone

recommended that Plaintiff “should be consider[ed] disabled because of her hearing loss.

Amplification would help her. She could consider cochlear implantation though she is not

interested in this at this time.” Id.

        Audiologist Ronald Lunn performed an audiological evaluation of Plaintiff on March 26,

2015 and provided his test results to the SC Vocational Rehabilitation Department and Disability

Determination Department on April 7, 2015. Tr. 431-33. Lunn reported:

        [Plaintiff] is presently aided binaurally with MicroTech BTE hearing aids that are
        7 to 8 years old. The hearing aids are reportedly in disrepair; and therefore, are not
        meeting her receptive communication needs. Test results suggest a bilateral,
        moderate to profound sensori-neural hearing loss. Speech discrimination ability
        appeared to be poor, with scores of 62% at the right ear and 68% at the left ear.

Tr. 431. Lunn recommended Plaintiff “be seen for follow-up to explore the benefits of a new

system of amplification pending otologic approval.” Id.

        Dr. Kanwisher considered Plaintiff’s hearing loss as part of his April 11, 2015 examination.

In his discussion of Plaintiff’s medical history, he provided the following information regarding

Plaintiff’s hearing:

        The patient is a 47-year-old female who was born with significant hearing loss
        bilaterally. The patient has always had worst hearing on the left side than the right
        side, but her right side of hearing has been worsening over the last few years. The
        patient has seen a few different otolaryngologists, one recently in Orangeburg, who
        she cannot recall the name of and has previously seen Dr. Little in Aiken 4 or 5
        years ago. The patient was given previously hearing aids for both ears, but this
        improved her hearing very minimally. The patient has had no surgical procedures
        performed on either ear. The patient is told that there is significant scar tissue in the
        left ear that cannot be removed and this has been this way since birth. The patient
        was recently told by the otolaryngologist in Orangeburg that she could be a


                                                   30
        candidate for cochlear implant on the right side and her and her husband are
        presently looking into this. As a result of her hearing, the patient has learn[ed] how
        to sign and read lips. The patient is able to speak fairly well, but does have abnormal
        phonic sound.

Tr. 439. On physical examination Dr. Kanwisher noted that Plaintiff “is able to read lips well,
although her hearing is very poor with very little hearing bilaterally. The patient is able to follow
along with conversation exam questions, but no significant difficulty and very few repetitions are
required.” Tr. 441. Dr. Kanwisher concluded:

        Regarding hearing loss, the patient has had significant hearing loss since birth. The
        patient does read lips very well and was very easy overall to communicate with
        throughout examination. The patient nevertheless does have some disadvantage
        with most activities of daily living and job-related functions as a result of this. The
        patient may benefit from cochlear implant as previously suggested.

Tr. 443.

        Audiologist Lunn evaluated Plaintiff again on May 1, 2017. Tr. 528-30. He noted:

        The patient arrived today without amplification. Test results suggest a bilateral,
        moderate to profound hearing loss. Speech Reception Thresholds could not be
        obtained nor speech discrimination ability, bilaterally, as the patient remained
        unresponsive; however, Speech Awareness Thresholds were obtained at levels that
        appeared to be consistent with the pure tone audiometrics.

Tr. 528. Lunn indicated that Plaintiff “would be considered a candidate for the use of

amplification.” Id.

        Following the evaluation, Dr. Cassone examined Plaintiff and noted in her history that

Plaintiff “has a known hearing loss and is disabled because of this. She has significant problems

understanding people on the phone.” Tr. 527. Dr. Cassone recommended that Plaintiff be

“considered for amplification” and indicated that she “may be a candidate for a cochlear implant

but is not interested in this at this time.” Id.

                                 (2) ALJ’s Consideration of the Relevant Evidence

        The ALJ discussed all of the above medical evidence in his Decision. Tr. 29-33. The ALJ

gave partial weight to Dr. Little’s 2007 conclusions regarding work restrictions noting that



                                                   31
“[w]hile his conclusions are consistent with the claimant’s hearing loss, the testing was completed

several years prior to the claimant’s alleged onset date.” Tr. 31. The ALJ gave “little to no weight

to Dr. Cassone’s statement that the claimant should be considered disabled because of her hearing

loss.” Id. The ALJ noted that Dr. Cassone did not specify any actual work limitations and his

statement that Plaintiff was disabled was contradicted by his statements that Plaintiff reads lips

well and communicates well when she read lips. Id. The ALJ also noted:

       Furthermore, none of the claimant’s treating providers has noted any significant
       difficulty with the claimant’s hearing during office visits. As previously discussed,
       the State agency documented eight separate telephone conversations in 2015 in
       which the claimant showed no evidence of communicative difficulty (Exhibit 5A,
       pages 8-9). In addition, the claimant also had no unusual difficulty in participation
       in the hearing. She was able to listen and respond appropriately to questions.

Tr. 31. The ALJ discussed Plaintiff’s 2017 hearing evaluations with Lunn and Dr. Cassone. Tr.

32-33. The ALJ again gave “little to no weight to Dr. Cassone’s statement that the claimant is

disabled and to this audiologic evaluation.” Tr. 33. The ALJ noted that “Dr. Cassone did not

specify any actual work limitations” and also noted that the “evaluation was completed over two

years after the claimant’s date last insured, which makes it too remote to the period in question.”

Id.

       In formulating his RFC assessment, the ALJ provided the following limitation: “Due to

hearing loss, I find that the claimant was restricted from work involving clear verbal skills such as

telephone use, and was limited to moderate exposure to noise.” Tr. 35.

       The ALJ also discussed Plaintiff’s hearing testimony that her hearing was getting worse,

she did not wear hearing aids because she was told that they would not help her, and she does not

drive much because she is unable to hear sirens and other cars. Tr. 36. The ALJ questioned why

Plaintiff “would make the statement that hearing aids would not help her because at the hearing




                                                 32
evaluations in March 2015 and May 2017, Dr. Cassone specifically stated that amplification would

help her (Exhibit 10F, page 2; and 20F, page 2).” Id.

                                (3) Discussion

        Regarding hearing impairments SSR 85-15 provides:

        Communication is an important factor in work. The inability to hear, because it
        vitally affects communication, is thus of great importance. However, hearing
        impairments do not necessarily prevent communication, and differences in types of
        work may be compatible with various degrees of hearing loss. Occupations
        involving loud noise, such as in printing, have traditionally attracted persons with
        hearing impairments, whereas individuals with normal hearing have to wear ear
        protectors to be able to tolerate the working conditions. On the other hand,
        occupations such as bus driver require good hearing. There are so many possible
        medical variables of hearing loss that consultation of vocational reference materials
        or the assistance of a [vocational specialist] is often necessary to decide the effect
        on the broad world of work.

SSR 85-15, 1985 WL 56857 at *7. In this case the ALJ consulted a VE regarding available jobs

for an individual with Plaintiff’s limitations—including hearing loss—and the VE testified as to

jobs such a person could perform. Tr. 70-71. Plaintiff’s counsel questioned the VE extensively

regarding the verbal skills and communication deficits as they related to the identified jobs. The

VE testified that the cited jobs did not “require ongoing communication on a regular basis” and

beyond the initial training phase, the ability to hear was “just not going to be an essential function.”

Tr. 72-73.

        As noted in SSR 96-9p: “Basic communication is all that is needed to do unskilled work.

The ability to hear and understand simple oral instructions or to communicate simple information

is sufficient. If the individual retains these basic communication abilities, the unskilled sedentary

occupational base would not be significantly eroded in these areas.” 1996 WL 374185 at *8.

        Plaintiff questions why the ALJ would order Dr. Cassone’s 2017 evaluation “and then

refute its findings based on remoteness or vagueness, when actually, the audiogram shows



                                                  33
significant bilateral hearing loss and is consistent with the findings in the prior audiograms.” Pl.’s

Br. 21. The timing of the evaluation was only part of the ALJ’s reasoning for giving the evaluation

little to no weight. The ALJ noted that Dr. Cassone did not provide any specific work limitations

and made a blanket statement as to disability without providing any analysis. Tr. 33. The ALJ

specifically stated:

        In evaluating the evidence, I have recognized that the claimant’s conditions and
        symptoms may have recently worsened. However, I am bound by requirements of
        the Social Security Act in determining whether the claimant meets the definitions
        of disability, including consideration of her date last insured to the medical
        evidence. Unfortunately, in relation to the claimant’s Disability Insurance Benefits
        application, her earnings record shows that she was only insured through March 31,
        2015.

Id. The court finds that the ALJ’s RFC determination related to Plaintiff’s bilateral hearing loss is

supported by substantial evidence.

        In sum, the ALJ explained how the objective evidence he cited supports his RFC

assessment that Plaintiff is capable of performing the requirements for a limited range of sedentary

work.

                 3. ALJ’s Evaluation of Plaintiff’s Mental Impairments and Limitations

        In her final allegation of error, Plaintiff argues the ALJ failed to “properly and adequately

evaluate the mental impairments and mental limitations of the Plaintiff.” Pl.’s Br. 21. The

Commissioner contends that the ALJ adequately considered Plaintiff’s depression and anxiety.

Def.’s Br. 11.

        The regulations provide steps that must be applied in evaluating mental impairments. See

20 C.F.R. § 404.1520a. The ALJ must follow a “special technique” to determine the severity of a

claimant’s mental impairments. 20 C.F.R. § 404.1520a(a). Under the special technique, the ALJ

first evaluates the claimant’s pertinent symptoms, signs, and laboratory findings to substantiate the



                                                 34
presence of a medically determinable mental impairment. Id. § 404.1520a(b)(1). Then the ALJ

rates the claimant’s degree of functional limitation resulting from the impairment. Id. §

404.1520a(b)(2). The rating determines whether the claimant’s impairment is severe or not severe.

Id. § 404.1520a(d). The ALJ considers four broad functional areas in order to rate a claimant’s

degree of functional limitation: (1) understand, remember, or apply information; (2) interact with

others; (3) concentrate, persist, or maintain pace; and (4) adapt or manage oneself. Id. §

404.1520a(c)(3); see id. Pt. 404, Subpt. P, App. 1, § 12.00C. The ALJ considers factors such as

“the quality and level of [the claimant’s] overall functional performance, any episodic limitations,

the amount of supervision or assistance [the claimant] require[s], and the settings in which [the

claimant is] able to function.” Id. § 404.1520a(c)(2); see id. Pt. 404, Subpt. P, App. 1, § 12.00C–

H. The ratings for the functional areas consist of a five-point scale: none, mild, moderate, marked,

and extreme. Id. § 404.1520a(c)(4). SSR 96-8p provides that in assessing a claimant’s mental RFC

the ALJ should consider “[w]ork-related mental activities generally required by competitive,

remunerative work [which] include the abilities to: understand, carry out, and remember

instructions; use judgment in making work-related decisions; respond appropriately to supervision,

co-workers and work situations; and deal with changes in a routine work setting.” 1996 WL

374184, at *6.

       At Step Two of the sequential evaluation process the ALJ determined Plaintiff had the

severe impairment of depressive disorder and anxiety disorder. Tr. 27. The ALJ noted that

treatment notes from Rural Health Services of Aiken indicated the Plaintiff “was diagnosed with

depression in June 2011 and seasonal pattern depression in August 2011 (Exhibit 15F, pages 29

and 33). Other treatment notes from this provider during the period in question show limited

complaints of mental symptoms and typically normal mental exams (Exhibits 7F and 15F).” Tr.



                                                35
31. The ALJ cited to the findings made by Dr. Mark Taylor, one of Plaintiff’s primary care

physicians. Tr. 32. On March 26, 2015 Dr. Taylor completed a questionnaire regarding Plaintiff’s

mental condition. Tr. 425. He indicated Plaintiff’s diagnosis was depression with anxiety and she

had been prescribed Prozac and Vistaril which helped her condition. Id. He indicated Plaintiff had

“appropriate” thought content, “normal” mood/affect, “good” attention/concentration, and “good”

memory. Id. Considering Plaintiff’s mental impairments, Dr. Taylor opined that Plaintiff had

“good” (as opposed to “adequate” or “poor”) ability to complete basic activities of daily living; to

relate to others; to complete simple, routine tasks; and to complete complex tasks. Id. Dr. Taylor

commented that he was “unaware of any limitations due to mental condition.” Id.

       The ALJ gave Dr. Taylor’s conclusions partial weight and noted that treatment notes during

the period in question did show some mental complaints. Tr. 32. The ALJ also cited to records

from Aiken Barnwell Mental Health dated June 2016, three months after Plaintiff’s date last

insured. Id. In those records Plaintiff reported symptoms including depression, anxiety, anger, and

suicidal ideation and reported that her medications were not helping. Id. The ALJ noted that

Plaintiff was placed on a different medication—Effexor—and was discharged from the mental

health center in November 2016 due to her dropping out of services. However, records indicated

Plaintiff was stable at last contact in November 2016. Id.

       At Step Three the ALJ determined that the “severity of the claimant’s mental impairments,

considered singly and in combination, did not meet or medically equal the criteria of listings

including Listings 12.04 and 12.06.” Tr. 34. As required by the regulations, the ALJ documented

application of the special technique by incorporating pertinent findings and conclusions as to the

degree of limitation in each of the functional areas. Id. The ALJ found Plaintiff had mild limitation

in the area of understanding, remembering, or applying information. The ALJ noted that



                                                 36
“[t]roughout the record, from the claimant’s alleged onset date through her date last insured, she

has had normal or nearly normal mental exams at office visits.” Id. The ALJ determined Plaintiff

had moderate limitation in interacting with others and noted that Plaintiff demonstrated the ability

to get along with her treating providers and indicated in her Function Report that she is able to go

out alone, shop, and spend time with others. Id. The ALJ determined Plaintiff had mild limitation

with regard to concentration, persistence or maintaining pace and noted:

       The claimant has reported activities that require concentration, persistence, and/or
       pace including preparing lunch, household chores including loading and unloading
       the dishwasher, cleaning the sink and toilet, driving, shopping, paying bills,
       counting change, and using a checkbook/money orders (Exhibit 6E). At the hearing,
       the claimant reported activities including some driving.

Id. As to the last functional area, the ALJ determined Plaintiff had moderate limitation in the area

of adapting or managing oneself. Id. The ALJ noted that “medical records have shown that the

claimant maintains her hygiene and attire, that she has regulated her emotions, and that she has

controlled her behavior during office visits. The medical records have also shown that the claimant

has demonstrated the ability to get along with her treating providers and other medical staff.” Id.

The ALJ concluded his special technique assessment by stating that the limitations he identified

are not an RFC assessment but are used to rate the severity of mental impairments, and that his

RFC assessment reflects the degree of limitation he found in the mental functional analysis. Tr.

35.

       In his RFC assessment the ALJ determined that “[d]ue to the claimant’s mental

impairments, I find that she was limited to jobs with simple routine tasks.” Tr. 35. The ALJ

discussed Plaintiff’s hearing testimony where she “indicated she is doing ok with depression” and

testified that “she has good days and bad days with her depression and anxiety.” Tr. 36. The ALJ

also discussed Plaintiff’s testimony regarding a recent hospital trip “because she tried to hurt



                                                37
herself” and testimony indicating that “she has not had those feelings since then.” Tr. 36-37. The

ALJ also noted Plaintiff’s testimony that her medications have helped. Tr. 37. Further, in his RFC

assessment, the ALJ cited to the findings made by the State agency psychological consultants who

indicated Plaintiff “does not have any severe mental impairments (Exhibits 1A and 5A).” Tr. 37.

The ALJ gave these conclusions “little weight because evidence received at the hearing level

indicates mental conditions that affect the claimant’s ability to perform work activities.” Id.

       “[A] psychological disorder is not necessarily disabling. There must be a showing of

related functional loss.” Gross v. Heckler, 785 F.2d at 1166 (citing Sitar v. Schweiker, 671 F.2d

19, 20–21 (1st Cir. 1982)). Here the ALJ considered the medical evidence and Plaintiff’s testimony

in making his mental functional assessment. The ALJ performed the special technique for

assessing the severity of a claimant’s mental impairments and adequately documented his

evaluation of Plaintiff’s mental impairments.

       Citing Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015) and its progeny, Plaintiff argues that

remand is necessary because the ALJ’s RFC finding does not account for her limitations in

concentration, persistence, and pace. Pl.’s Br. 22-25. This case differs from Mascio in that Mascio

dealt with “moderate” limitations in concentration, persistence, and pace, and here the ALJ

determined Plaintiff had “mild” limitations. Under the regulations,“‘[m]ild’ difficulties are

materially different from ‘moderate’ difficulties, in that ‘mild’ difficulties have little to no effect

on a claimant's concentration, persistence, or pace and correspond to a finding that the difficulties

do not significantly limit the claimant’s mental abilities to do basic work activities.” Bailey v.

Berryhill, No. 517CV00165MOCDLH, 2018 WL 3939337, at *4 (W.D.N.C. Aug. 16, 2018)

(citing 20 C.F.R. § 404.1520a(d)(1)); Mohamed v. Berryhill, No. 3:16CV821, 2017 WL 5474576,

at *3 (W.D.N.C. Oct. 4, 2017), report and recommendation adopted, No. 3:16-CV-821, 2017 WL



                                                  38
5474056 (W.D.N.C. Nov. 14, 2017) (finding “the ALJ did not run afoul of Mascio, which

addressed a finding by an ALJ that a claimant had moderate limitations in concentration,

persistence, or pace at step three, not mild limitations.”) (emphasis in original).

        Here, the ALJ sufficiently addressed and accounted for Plaintiff’s limitations and noted

that Plaintiff “reported activities that require concentration, persistence, and/or pace . . . .” Tr. 34.

The ALJ’s analysis provided a logical bridge between the finding of mild limitations in

concentration, persistence, and pace and his RFC determination through his discussion of the

opinion evidence that indicated Plaintiff had no limitations due to a mental condition, Tr. 32, and

by noting activities that support an ability to perform work-related activities, Tr. 34. See Johnson

v. Colvin, No. 6:14-CV-3579-RBH, 2016 WL 462430, at *7 (D.S.C. Feb. 8, 2016) (finding no

error in ALJ’s omission of restrictions in RFC related to mild limitations in daily activities and

social functioning where ALJ relied on “the activity assessment by the state agency physicians”

and the claimant’s testimony that he “played with his dogs, visits with his friends, and wallpapered

his house”).

        Because, unlike in Mascio, Plaintiff’s mental limitation in concentration, persistence, and

pace was mild, and because the ALJ supported his RFC decision with sufficient detail, the court

finds that there is substantial evidence to support the ALJ’s final determination.

III.    Conclusion

        The court’s function is not to substitute its own judgment for that of the ALJ, but to

determine whether the ALJ’s decision is supported as a matter of fact and law. Based on the

foregoing, the court finds that Plaintiff has not shown that the Commissioner’s decision was

unsupported by substantial evidence or reached through application of an incorrect legal standard.

See Craig, 76 F.3d at 589; see also 42 U.S.C. § 405(g). Therefore, the Commissioner’s decision is



                                                   39
affirmed.

       IT IS SO ORDERED.




February 11, 2020               Kaymani D. West
Florence, South Carolina        United States Magistrate Judge




                           40
